Citation Nr: 1607446	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-33 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2012 correspondence, the Veteran requested to appear at a videoconference hearing before the Board.  However, three months later, in the March 2013 substantive appeal, the Veteran indicated that he did not want a Board hearing and the Board finds that the request for a hearing has been withdrawn. 

There is some question as to what issues are on appeal-specifically, whether a claim for entitlement to TDIU is currently before the Board.  In July 2010, the Veteran raised a formal claim for entitlement to TDIU.  This claim was denied by the RO in the May 2012 rating decision on appeal.  The Veteran did not express disagreement with the denial of TDIU in the June 2012 NOD and the claim was not included on the October 2012 statement of the case (SOC).  It was not certified to the Board along with the other claims on appeal in January 2014 and was not addressed by the Board in the February 2015 decision and remand.  Despite the lack of a formal appeal for TDIU, the issue was included in the Board's August 2015 decision and remand; however, the basis for the inclusion of the issue was not explained.  The August 2015 Board decision includes a specific discussion of why a claim for TDIU was not raised as part of the claim for an increased rating of the right ankle under Rice v. Shinseki, 22 Vet. App. 447 (2009) and the claim was not addressed in the remand portion of the decision.  The December 2015 supplemental statement of the case (SSOC) notes that entitlement to TDIU was remanded by the Board for "notification, records, examination and readjudication," but review of the August 2015 remand contains no specific orders with respect to the TDIU claim.  Additionally, the Board is currently unable to find any contention by the Veteran that he is unemployable due to service-connected disabilities or similar reference to the claim after the May 2012 rating decision.  The Board therefore concludes that a claim for TDIU is not currently on appeal and its inclusion in the August 2015 Board remand was an error.  As such, it is not before the Board and is not addressed in this decision.  


FINDINGS OF FACT

1.  A preexisting right ear hearing loss disability was noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during active duty service.

2.  Left ear hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  

3.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  Left ear hearing loss was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

3.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  In statements dated throughout the claims period, the Veteran reports that he served as a helicopter mechanic and was exposed to high levels of acoustic trauma due to his active service duties.  He contends that this noise exposure is the cause of his current hearing loss and tinnitus. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

As an initial matter, the Board finds that the record establishes a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was demonstrated at audiograms performed during a VA audiological examination in January 2011 and a private examination in December 2012.  Hearing loss was also shown at the most recent VA examination in April 2015, though the VA examiner found that the audiogram test results were not valid for rating purposes.  The Veteran has also consistently complained of bilateral ringing in his ears and tinnitus was also diagnosed upon various VA and private examinations.  

The Veteran entered active duty service in March 1965 and the examination for induction specifically notes the presence of a preexisting hearing defect.  The induction audiogram demonstrates a hearing loss for VA purposes in the right ear.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The March 1965 induction examination clearly documents the presence of a right ear hearing loss disability for VA purposes and the presumption of soundness is not for application.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board must now determine whether the Veteran's preexisting right ear hearing loss disability was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

The record does not establish that the Veteran's right ear hearing loss underwent an increase in severity during active duty.  Service records are negative for any additional findings or complaints of hearing loss and the Veteran's right ear hearing was normal upon examination for separation in February 1967.  The Veteran also denied experiencing any hearing loss or running ears on the accompanying report of medical history.  There are no post-service complaints of hearing loss documented in the record until May 2010, more than 40 years after discharge, when the Veteran's claim for service connection was received.  The Veteran also did not seek treatment for hearing loss until July 2012, when he asked for a hearing evaluation at the Big Spring VA Medical Center (VAMC).  He has not reported an increase in his right ear hearing loss during service; rather, the Veteran contends that he had normal hearing at enlistment with a gradual worsening of hearing loss through the years due to in-service noise exposure.  The April 2015 VA examiner also provided an opinion against the claim finding that the Veteran's preexisting hearing loss was not aggravated as a result of service.  The Board must therefore conclude that the weight of the evidence is against a finding that the Veteran's preexisting right ear hearing loss disability was aggravated during active military service and service connection for this condition is denied.

The Board must now determine whether service connection is warranted for left ear hearing loss and tinnitus.  The Veteran's left ear manifested some high frequency hearing loss at the March 1965 induction examination, but the loss was not of sufficient severity to meet the criteria for a disability for VA purposes.  Thus, the Board will proceed with a direct service connection analysis and need not address whether a preexisting condition was aggravated by active duty.  

As noted above, the medical evidence of record establishes that a current left ear hearing loss and tinnitus are demonstrated.  The Board also finds that an in-service injury is present.  The Veteran's service records confirm that he served as a helicopter mechanic and the type of noise exposure described by the Veteran is consistent with his duties.  In-service noise exposure is conceded and the second element of service connection is established. 

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, service records do not indicate such a link.  As noted above, service records are entirely negative for complaints or treatment related to the Veteran's hearing or ears.  Left ear hearing was measured as normal at the February 1967 separation examination and the Veteran specifically denied experiencing any hearing or ear problems on the accompanying report of medical history.  There is also no objective evidence of left ear hearing loss until January 2011, more than 40 years after service, when a VA audiological examination diagnosed bilateral hearing loss and tinnitus.  Due to the lack of such evidence demonstrating the severity of the claimed hearing loss, the Board cannot conclude that it manifested to a compensable degree within a year following the Veteran's separation from active duty to allow for service connection on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Additionally, the absence of any clinical evidence for decades after service is a factor the Board considers when determining whether the evidence supports a finding that hearing loss and tinnitus are etiologically related to active military service.  

There are also several medical opinions addressing the etiology of the Veteran's hearing loss and tinnitus.  The Veteran submitted a December 2012 statement from his private physician in support of the claims, but the Board finds that this statement is of little probative value.   The private doctor noted the Veteran's reports of a long history of hearing loss and tinnitus and also determined that the Veteran's hearing changes could be related to noise trauma in the past, but were also consistent with age-related hearing loss.  The private physician concluded that the Veteran's hearing loss and tinnitus were likely due to a combination of both noise exposure and age, but the opinion did not specify whether the noise exposure was due to service.  The Veteran reported to his doctor that his only history of noise exposure was from the military, but as discussed further below, the Board finds this statement lacks credibility in light of the Veteran's post-service employment as a helicopter mechanic with Bell Helicopters.  The December 2012 private medical opinion is not based on the accurate facts of the case, and is of reduced probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

The record also contains the medical opinions of two VA examiners.  In January 2011, a VA examiner opined that the Veteran's hearing loss and tinnitus were not due to noise exposure during service; however, as this opinion appears to have been based solely on the findings of normal hearing at separation, it is inadequate and of reduced probative value.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The Veteran was provided a second VA audiological examination in April 2015, and in the examination report and an October 2015 addendum report, the examiner found that it was not possible to provide a medical opinion addressing the etiology of the claimed conditions without resorting to mere speculation.  This finding was based on the discrepancy between the Veteran's hearing recorded at the March 1965 induction and February 1967 separation examination, as well as the many decades that elapsed between the Veteran's discharge from service and first documented complaints of hearing loss.  The April 2015 VA examiner agreed with the Veteran's private physician that the claimed hearing loss was due to a combination of noise exposure and age, but the VA examiner was unable to determine whether there was at least a 50 percent probability that any component of hearing loss was causally connected to in-service exposure.  Further complicating the case were the Veteran's invalid audiometric test results as the VA examiner found that the Veteran appeared to purposefully guess incorrect responses during speech understanding testing.  In short, the examiner determined that a medical opinion could not be rendered without a resort to mere speculation.  Opinions which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The record therefore contains three competent medical opinions: the December 2012 private opinion and the January 2011 VA opinion, both of which are of reduced probative value, and the opinion of the April 2015 VA examiner which weighs neither for nor against the claim.  The Board notes that the Veteran has also reported a continuity of symptoms since service regarding tinnitus.  In his June 2012 notice of disagreement (NOD), the Veteran reported that he has experienced tinnitus since leaving military service.  He also stated in a December 2015 correspondence that he has experienced hearing loss since the early 1970s, only a few years after discharge.  

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a chronic disease listed in 38 C.F.R. § 3.309(a).  The Board will therefore consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this case, the Board finds that the Veteran's reports of a continuity of symptoms of tinnitus since service and the onset of hearing loss soon after separation are not credible in light of the contents of the service and post-service treatment record.  As noted above, the Veteran reported in the June 2012 NOD that he has experienced tinnitus ever since leaving military service.  This history is at odds with the contents of the Veteran's service records which are negative for any complaints or findings of hearing loss or tinnitus other than at the March 1965 induction examination.  The Veteran also denied experiencing any hearing loss, running ears, or other hearing-related symptoms on the February 1967 separation report of medical history.  After service, there are no objective complaints of hearing loss or tinnitus until the current claim for benefits was received in May 2010, more than four decades after the Veteran's discharge.  He also did not complain of hearing loss or tinnitus to any health care provider until July 2012 when he requested a hearing evaluation at the VAMC.  In fact, the Veteran specifically denied having hearing loss and tinnitus while receiving treatment at the VAMC in April 2002, October 2003, and March 2005.  The Board also observes that, contrary to his more recent reports of constant tinnitus since service, the Veteran stated during the January 2011 VA examination that he did not know when his tinnitus first began.  The Board finds that the history provided in the context of contemporaneous medical treatment, such as during the military separation examination and while receiving treatment from his VA providers, is more credible than that provided several decades after service and in support of a claim for VA compensation.  

The Veteran's credibility is also called into question by several other pieces of evidence.  The April 2015 VA examiner found that the Veteran purposefully reported incorrect answers during speech recognition testing in an apparent effort to indicate a more severe level of hearing loss.  The VA examiner also observed that the Veteran's puretone threshold test results differed depending on the testing technique utilized.  The examination as a whole was deemed invalid based on the Veteran's attempts to skew the results and a failure to cooperate.  His actions during the VA examination further reduce his overall credibility before the Board.  Furthermore, the Board notes that the Veteran's post-service work history indicates noise exposure.  He continued to work as a helicopter mechanic for four years after military service and reported this work to the January 2011 VA audiological examiner as a source of post-service noise exposure.  Although the Veteran stated in a recent December 2015 correspondence that his post-service helicopter work resulted in little noise exposure as it was not a flight line position, the Board finds this statement implausible based on description of the job as requiring him to rebuild machine parts, helicopter engines, and perform other mechanic duties.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the record documents multiple instances where the Veteran's reported history regarding the onset of his claimed disabilities was directly contradicted by the contents of the service records, post-service records, and statements and actions described above.  Thus, the Board finds that the Veteran's reported history is not credible and is of no probative value. 

The Board has also considered the Veteran's statements connecting his current hearing loss and tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current hearing disabilities to service do not support the claims.  

In sum, although the first two elements of service connection are present in this case, the evidence weighs against a nexus between the current disabilities and service.  A chronic hearing loss or tinnitus disability is not demonstrated during service and there is no objective evidence of hearing loss or tinnitus until more than 40 years after military service when the Veteran first sought treatment after filing his claim for compensation.  The record contains three competent medical opinions addressing the etiology of the condition, but aside from recognizing that the Veteran's hearing loss and associated tinnitus are due to some combination of unspecified past noise exposure and age-related changes, none of the opinions are of sufficient probative value to outweigh the evidence against the claims.  The Board has considered the Veteran's reported continuity of symptomatology of tinnitus and statements regarding the history of his hearing loss, but concludes that these statements are not credible.  In light of the above, the Board finds that the weight of the competent evidence is against a nexus between the current hearing loss and tinnitus and the Veteran's in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the same July 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  With respect to service records, the Veteran contends that the results of the March 1965 induction and February 1967 separation examinations should not be considered by the Board as they contain a discrepancy in audiological testing.  As discussed above, a preexisting right ear hearing loss was documented on the March 1965 induction examination though normal hearing was recorded at the February 1967 separation examination.  Although these results seem incongruous, the Board notes that there is nothing on the face of the induction and separation examinations indicating either audiogram was inaccurate or improperly conducted.  The April 2015 VA examiner also noted that it was not possible to determine now, almost 50 years later, what accounts for the improvement in the Veteran's hearing during service or what occurred during the in-service audiograms.  

The Board has also considered whether the test results were possibly impacted by a change in the method utilized by the service department to record audiometric readings in the 1960s.  Prior to October, 31, 1967, the service department's audiometric readings were ordinarily recorded using units set by the American Standards Association (ASA); thereafter, units defined by the International Standards Organization (ISO) and American National Standards Institute  (ANSI) were ordinarily employed.  However, as both the induction and separation examinations in this case were conducted prior to October 1967, the chance in reporting units does not account for the change in the Veteran's hearing.  In addition, the method used to convert the units does not change the finding of a right ear hearing loss disability at induction or the level of any audiometric shifts.  As there is no competent evidence in the record indicating the findings of the March 1965 induction audiogram and/or February 1967 separation audiogram are inaccurate, the Board considers them pertinent and probative evidence and they are considered in the above analysis.  

The record also contains VA audiological examinations conducted in January 2011 and April 2015 in response to the claims for service connection.  As noted above, the Board has determined the medical opinion provided by the January 2011 VA examiner is not adequate as it is not based on a proper rationale.  With respect to the April 2015 and October 2015 VA opinions, the Board finds that they are adequate, despite the examiner's conclusion that it would require mere speculation to comment on the etiology of the claimed hearing loss and tinnitus.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In this case, it is clear that the April 2015 VA examiner fully and completely reviewed the record and conducted extensive testing and an interview of the Veteran.  The inability to fully render the opinions requested by VA was due to several factors including the results of in-service audiometric testing, the absence of any documented hearing loss or tinnitus for decades after service, the character of the Veteran's in-service and post-service noise exposure, and the Veteran's responses to testing deemed not credible by the examiner.  The VA examiner fully considered the facts in this case, including the Veteran's statements.  The Board therefore concludes that the April 2015 VA examiner's medical opinions are  adequate and remanding for an additional examination and medical opinion would serve no useful purpose and would only result in additional delay in the Veteran's case.  

The Board also finds that VA has complied with the February 2015 and August 2015 remand orders of the Board.  In response to the Board's remands, additional records of VA and private treatment were added to the claims file and the Veteran was provided a VA audiological examination and accompanying medical opinion in April 2015.  The Board ordered that clarification was necessary from the April 2015 examiner and an addendum opinion was obtained in October 2015 further explaining why it was not possible to opine on the etiology of the Veteran's claimed hearing loss and tinnitus without resort to mere speculation.  As discussed above, the Board has determined that this opinion is adequate and therefore complies with the Board's remands.  The claims on appeal were then readjudicated in the December 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with VA's notification and assistance requirements.  


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


